DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the amendment filed 7/6/2022. 

Status of Claims
Claims 1-4, 7-11, 21-23, 26-29 are pending; of which claims 1-4, 7-11, 21-23, 26-29 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the limitations of “receiving… a message… including a profile content package comprising a partial electronic subscriber identity module (eSIM) for updating content of a profile present on [an] eUICC”, “wherein: the message includes metadata including… a mobile network operator (MNO) identifier (ID) value identifying the MNO that owns the profile”, and “performing a verification of the message based on the metadata by: determining a second MNO ID value of an owner of the profile identified by the ICCID value; and determining whether the MNO ID value included in the metadata matches the second MNO ID value”, in combination with the other limitations of claim 1, as well as the corresponding subject matter of claims 21 and 29.  Examiner takes notice in this case that a “partial” electronic subscriber identity module appears to limit the claim to teachings in which a subcomponent or portion of an eSIM is provided, and does not include teachings in which the entire eSIM content is provided at once.
The nearest prior art of record, Gao et al (PGPUB 2019/0364415) teaches receiving a message generated by a provisioning server including a profile content package for updating a profile present on an eUICC (paragraph 139, 148, 155, 257, 263-266) the message including metadata (paragraph 147, 264), performing a verification of the message based on the metadata (paragraph 135, 155-156, 266-267), installing the profile update when the verification is successful (paragraph 135, 157, 268), and discarding the profile if unsuccessful (paragraph 8).
However, Gao does not explicitly teach nor fairly suggest receiving a message including a profile content package comprising a partial electronic subscriber identity module (eSIM) for updating content of a profile present on an eUICC, wherein the message includes metadata including a mobile network operator (MNO) identifier (ID) value identifying the MNO that owns the profile, and performing a verification of the message based on the metadata by determining a second MNO ID value of an owner of the profile identified by the ICCID value and determining whether the MNO ID value included in the metadata matches the second MNO ID value.

	Park et al (PGPUB 2018/0070224) teaches wherein an MNO server generates the profile content package (paragraph 93), and wherein the provisioning server has a trust relationship with the MNO and with at least one other MNO (paragraph 74, 99).
However, Park does not explicitly teach nor fairly suggest receiving a message including a profile content package comprising a partial electronic subscriber identity module (eSIM) for updating content of a profile present on an eUICC, wherein the message includes metadata including a mobile network operator (MNO) identifier (ID) value identifying the MNO that owns the profile, and performing a verification of the message based on the metadata by determining a second MNO ID value of an owner of the profile identified by the ICCID value and determining whether the MNO ID value included in the metadata matches the second MNO ID value.

Finally, Park et al (PGPUB 2018/0131699), hereinafter Park 2, teaches wherein an eSIM update includes metadata including an integrated circuit card identifier (ICCID) identifying the profile to be updated, an eSIM owner identifier identifying the MNO, and a signature generated by the provisioning server (paragraph 31, 83).
However, Park 2 does not explicitly teach nor fairly suggest receiving a message including a profile content package comprising a partial electronic subscriber identity module (eSIM) for updating content of a profile present on an eUICC, and performing a verification of the message based on the metadata by determining a second MNO ID value of an owner of the profile identified by the ICCID value and determining whether the MNO ID value included in the metadata matches the second MNO ID value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491